Name: 2005/656/EC: Commission Decision of 14 September 2005 amending Decision 2004/233/EC as regards the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2005) 3444) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  health;  research and intellectual property
 Date Published: 2006-12-12; 2005-09-17

 17.9.2005 EN Official Journal of the European Union L 241/63 COMMISSION DECISION of 14 September 2005 amending Decision 2004/233/EC as regards the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2005) 3444) (Text with EEA relevance) (2005/656/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3 thereof, Whereas: (1) Decision 2000/258/EC designated the laboratory of the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments de Nancy (the AFSSA Laboratory, Nancy), France as the institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. That Decision also provides for the AFSSA Laboratory, Nancy to send to the Commission the list of Community laboratories to be authorised to carry out those serological tests. Accordingly, the AFSSA Laboratory, Nancy operates the established proficiency testing procedure to appraise laboratories for authorisation to perform the serological tests. (2) Commission Decision 2004/233/EC of 4 March 2004 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (2), established a list of approved laboratories in the Member States on the ground of the results of the proficiency tests communicated by the AFSSA Laboratory, Nancy. (3) One laboratory in Czech Republic has been approved by the AFSSA Laboratory, Nancy, in compliance with Decision 2000/258/EC. (4) Accordingly, it is appropriate to add this laboratory to the list of approved laboratories in the Member States as established in the Annex to Decision 2004/233/EC. (5) Decision 2004/233/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2004/233/EC, the section for the Czech Republic is replaced by the following: 1. State Veterinary Institute, National Reference Laboratory (NRL) for Rabies U Sila 1139 CZ-463 11 Liberec 30 2. State Veterinary Institute Prague SÃ ­dliÃ ¡tnÃ ­ 136/24 CZ-165 03 Praha. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 September 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 79, 30.3.2000, p. 40. Decision as amended by Commission Decision 2003/60/EC (OJ L 23, 28.1.2003, p. 30). (2) OJ L 71, 10.3.2004, p. 30. Decision as last amended by Decision 2005/392/EC (OJ L 130, 24.5.2005, p. 17).